MEMORANDUM **
Defendant Harold Rafford Sandilands appeals from his conviction, after a jury trial, of possession with intent to distribute cocaine and cocaine base, and possession of two unregistered hand grenades. We affirm.
1. The district court did not err in denying Defendant’s motion to suppress evidence seized during the search of his residence. The court’s factual findings are not clearly erroneous. Those findings demonstrate that Officer Espinoza was lawfully responding to a 911 hang-up call that originated from Defendant’s residence and that Defendant voluntarily consented to the search of his residence. A reasonable person would have understood Defendant’s consent to cover any location in the trailer where someone in need of assistance might be. See United States v. Gutierrez-Mederos, 965 F.2d 800, 803-04 (9th Cir.1992) (noting that a general statement of consent authorizes the officer to search anywhere that could contain the object that the officer asked to look for). Defendant never objected to continuation of the search, which indicated that it was within the scope of the initial consent. United States v. Cannon, 29 F.3d 472, 477 (9th Cir.1994).
2. The district court did not abuse its discretion, United States v. Zamora-Hernandez, 222 F.3d 1046, 1049 (9th Cir.2000), in denying Defendant’s motion for a continuance on the eve of trial. The court had granted several continuances already, during which Defendant did not prepare his case diligently, and there is no showing *904that Defendant was prejudiced by the refusal to grant an additional continuance.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.